                       UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE
                                 AT GREENEVILLE

  UNITED STATES OF AMERICA                       )
                                                 )
  v.                                             )          No. 2:16-CR-28
                                                 )          REEVES
  JAUNTE ANTWAN SARDEN                           )

                                MEMORANDUM AND ORDER

            Before the Court are Defendant Jaunte Antwan Sarden’s pro se motions for

  resentencing under the First Step Act [D. 41] and for a post-sentencing modification of his

  Presentence Investigation Report [D. 45]. For the reasons that follow, both motions will

  be DENIED.

       I.      Background

            On November 10, 2016, Mr. Sarden was sentenced to a term of imprisonment of 90

  months, followed by 5 years of supervised release, for conspiracy to distribute and

  possession with the intent to distribute 280 grams or more of a mixture and substance

  containing a detectable amount of cocaine base. [D. 37].

            On January 10, 2019, Mr. Sarden sent a letter to the Court “to request a chance for

  resentencing” under the First Step Act, which “expand[ed] the safety valve” in certain

  circumstances. [D. 41]. On December 5, 2019, the Government responded to Mr. Sarden’s

  letter. [D. 44].

            On May 1, 2020, Mr. Sarden sent a letter to the Court asking the Court to remove

  an “item” from his Presentence Investigation Report (“PSR”) to assist him as he works to




Case 2:16-cr-00028-PLR-MCLC Document 46 Filed 05/05/20 Page 1 of 4 PageID #: 382
  be released under the Coronavirus Aid, Relief, and Economic Security Act (the “CARES

  Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020). [D. 45]. Specifically, Mr. Sarden asks

  the Court to remove “an item from while being under the care of my mother at age 15.”

  [Id.].

      II.      Motion for Resentencing Under the First Step Act

            Mr. Sarden asks the Court to resentence him under the First Step Act. Specifically,

  Mr. Sarden desires to be considered for the broadened statutory safety-valve provision in

  18 U.S.C. § 3553(f) as amended by Section 402 of the First Step Act.

            18 U.S.C. § 3553(f) allows district courts to impose a sentence “without regard to

  any statutory minimum sentence, if the court finds” that a defendant has satisfied certain

  statutory requirements.      Section 402 of the Formerly Incarcerated Reenter Society

  Transformed Safely Transitioning Every Person Act (the “First Step Act”) expanded this

  statutory safety-valve provision. Pub. L. 115-391, 132 Stat. 5194 (2018). But Section 402

  of the First Step Act applies “only to a conviction entered on or after the date of enactment

  of th[e] Act.” 123 Stat. at 5221.

            Here, Mr. Sarden’s sentence was imposed on November 10, 2016, long before the

  enactment of the First Step Act. By its own terms, Section 402 of the First Step Act only

  applies to convictions entered “on or after the date” of the First Step Act’s enactment. 123

  Stat. at 5221. In other words, Section 402 of the First Step Act does not apply retroactively.

  See United States v. Sanchez, 795 F. App’x 704, 707 (11th Cir. 2019). Consequently, this

  motion will be denied.

                                                 2




Case 2:16-cr-00028-PLR-MCLC Document 46 Filed 05/05/20 Page 2 of 4 PageID #: 383
     III.      Motion to Amend Presentence Investigation Report

            Mr. Sarden also asks the Court to remove an unidentified “item” from his PSR that

  occurred “while under the care of [his] mother at 15.” [D. 45]. Presumably, Mr. Sarden

  asks the Court to remove a juvenile offense listed in the report. [D. 25, pp. 10–11, ¶¶ 47–

  51]. Mr. Sarden asserts that removal of the offense from his PSR will lower his “recidivism

  score” with the Bureau of Prisons. Mr. Sarden believes this will assist his chances as the

  BOP reviews his case for home confinement under the CARES Act.

            Mr. Sarden cites no rule or statute as the basis for his request, but the Court presumes

  that he brings his request under Federal Rule of Criminal Procedure 32(d), which governs

  PSRs. See Fed. R. Crim. P. 32(d). However, courts have uniformly held that once a district

  court imposes a sentence, it lacks jurisdiction under Rule 32 to hear challenges to a PSR.

  See United States v. Sarduy, 838 F.2d 157 (6th Cir. 1988) (“We hold that [Rule 32],

  standing alone, does not provide the district court with jurisdiction to hear a motion making

  a post-judgment collateral attack on one’s sentence for a Rule 32 violation.”) (quoting

  United States v. Fischer, 821 F.2d 557 (11th Cir. 1987)); see also United States v. Angiulo,

  57 F.3d 38, 41 (1st Cir. 1995) (“Rule 32 provides no independent foundation for a post-

  sentence motion to correct a [PSR].”); United States v. Catabran, 884 F.2d 1288, 1289 (9th

  Cir. 1989) (“Rule 32 allows the defendant to challenge factual inaccuracies during

  imposition of the sentence, not later.”) (citation omitted); United States v. Ursillo, 786 F.2d

  66, 69 (2d Cir. 1986) (“We have found no reported case in which a court held that Rule 32

  standing alone furnished the jurisdictional basis for a belated post-sentencing attack on the

                                                   3




Case 2:16-cr-00028-PLR-MCLC Document 46 Filed 05/05/20 Page 3 of 4 PageID #: 384
  accuracy of a presentence report.”); see, e.g., United States v. Cross, No. CR 18-00065

  HG, 2019 WL 6357964, at *2 (D. Haw. Nov. 27, 2019) (stating that a district court “lacks

  the authority to order a post-sentencing modification of the Presentence Investigation

  Report”).

           Here, Mr. Sarden asks the Court to remove a portion of his PSR long after his

  sentence has been imposed. However, under Rule 32, the Court lacks jurisdiction to amend

  the PSR in this manner. See, e.g., Cross, No. CR 18-00065 HG, 2019 WL 6357964, at *2.

  Consequently, this motion will be denied.

     IV.      Conclusion

           In light of the foregoing, Mr. Sarden’s motions for resentencing [D. 41] and for a

  post-sentencing modification of his Presentence Investigation Report [D. 45] are both

  DENIED.

           IT IS SO ORDERED.


                                      ____________________________________________
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                4




Case 2:16-cr-00028-PLR-MCLC Document 46 Filed 05/05/20 Page 4 of 4 PageID #: 385
